Citation Nr: 1146226	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-38 919	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 60 percent for a right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from June 1965 to January 1971 as well as 15 years of other active service.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted the Veteran a temporary total rating (TTR) for a total knee replacement from January 23, 2007 to March 1, 2008, with a continued 30 percent rating thereafter.  

In a July 2010 decision, the Pittsburgh, Pennsylvania RO increased the Veteran's disability rating for a right knee disability to 60 percent effective March 1, 2008. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In August 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran filed a claim for an increased rating for a right knee disability and an application to reopen a claim for service connection for a left knee disability in July 2007.  In a March 2008 decision, the RO granted a TTR for the Veteran's right knee disability and denied the Veteran's application to reopen a claim for a left knee disability.  In a July 2008 letter, the Veteran filed a notice of disagreement to the March 2008 decision (described as the January 2008 decision).  

A statement of the case (SOC) dated in July 2010 indicated that the Veteran was to receive separate RO decisions for an increased rating of 60 percent for the right knee and a grant of service connection for the left knee.  

In a letter dated in August 2010, the Veteran submitted a signed letter which stated that his disagreement was with the RO's decision to deny service connection for his left knee disorder.  He wrote "if the VA has granted the disability of my left knee there is no need to file an appeal on this claim with the Board of Veterans' Appeals."  He also restated that if the July 2010 letter was correct, than there is no need for filing the appeal. 

In September 2010, the Board received a VA Form 9 from the Veteran's representative for the Veteran's increased rating claim; however, the substantive appeal was not signed by the Veteran.  The Board finds the August 2010 signed  letter the correct statement of intent from the Veteran to withdraw the pending increased rating claim for a right knee disability. 

As the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


